Citation Nr: 1810583	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis and onychomycosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1990 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) after a prior December 2010 Board decision granted service connection for tinea pedis and onychomycosis.  In a January 2011 rating decision, the Department of Veterans Affairs (VA) Appeals Management Center (AMC) then effectuated the grant of service connection, establishing a zero percent rating effective as of April 28, 2001.  The Veteran sought reconsideration of the initial rating, and in July 2011 the VA Regional Office (RO) in New Orleans, Louisiana issued an additional rating decision that denied an initial compensable rating greater than zero percent.  The Veteran then perfected the present appeal as to the initial rating.  

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in August 2017 to present testimony on the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim.

Specifically, the Veteran's most recent VA examination for the skin of his feet was conducted in September 2014.  The Veteran asserts that his service-connected tinea pedis and onychomycosis have worsened since that time.  See Hearing transcript, August 2017.  A contemporaneous examination is needed to establish the present severity of the Veteran's disability.  

All relevant recent VA treatment records must also be associated with the claims file to allow for judicial review. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records not currently associated with the claims file.

2. To the extent possible, coordinate with the Veteran to schedule a VA examination during an active fungal infection.  If available, schedule the Veteran for VA examination with a podiatrist, dermatologist, or other medical professional of sufficient expertise to determine the current severity of his tinea pedis and onychomycosis. 

The electronic claims file must be made available to the examiner for review.  

In addition to questions from the examiner's selected Disability Benefits Questionnaire (DBQ), the examiner is specifically requested to address the following:

	a. Has the Veteran's condition required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any point during the past year?
	b. If so, for what total duration?
	c. Are there any scars or lesions on the feet and toes that are painful or unstable (frequent loss of covering for any reason)?
	d. If so, how many? 

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




